Citation Nr: 0428322	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to a service-connected disability.



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision that 
granted service connection for PTSD and rated the condition 
as 50 percent disabling, effective from May 1997.  

In May 2001, the Board upheld the RO's denial of the 
veteran's claim regarding an increased rating for PTSD.  The 
veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).

In July 2003, the Court vacated the Board's decision, 
vacating and remanding the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2000, the RO denied the veteran's claim of TDIU.  
That month, the veteran's former attorney filed a timely 
notice of disagreement with regard to this issue.  As no 
Statement of the Case appears to have been issued, the claim 
of entitlement to TDUI remains pending in appellate status 
(see 38 C.F.R. § 3.160(c) (2004)) and, as noted by the Court, 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26 (2004); see also Manlincon v. West, 
12 Vet. App. 238 (1999).  

To address the actions required by the Court's July 2003 
decision, additional development of this case is found to be 
required.  Hence, the RO should arrange for the veteran to 
undergo VA examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims should include specific consideration of the 
medical evidence submitted directly to the Board.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of the veteran's 
service-connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
that fact should be specified.  All 
necessary special studies or tests are to 
be accomplished.  The examiner should 
assign a Global Assessment of Functioning 
score for each psychiatric disorder 
diagnosed.  The physician should define 
the score assigned.  The basis for any 
conclusions should be explained, and any 
social and industrial impairment should 
be specifically noted.  

In this respect, the psychiatrist should 
identify the frequency and severity of 
all findings, as well as enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
Moreover, the examiner should offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; the presence or absence of 
depression; and his ability to obtain and 
maintain employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  As required by the Court, the RO 
should expressly address the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004), and 
provide appropriate notice to the veteran 
of a determination in this regard.  The 
veteran is advised that any additional 
claims, including the issue of 
entitlement to additional compensation 
under 38 C.F.R. § 3.321(b)(1), will not 
be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 2002).

8.  The RO should issue a Statement of 
the Case to the veteran and her 
representative, addressing the issue of 
entitlement to TDUI and including 
citation to all relevant law and 
regulation pertinent to this claim.  The 
veteran and her representative must be 
advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2004).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
entitlement to an increased (original) 
evaluation for 
PTSD in light of all pertinent evidence 
(to include that submitted directly to 
the Board) and legal authority.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




